 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Nicholas Lindsey,                                        Case No.: 2:18-cv-00902-JAD-VCF

 4             Plaintiff

 5 v.
                                                          Order Denying Motion for an Order to
 6 James Dzurenda, et al.,                                Show Cause and Compelling Discovery

 7             Defendants                                              [ECF Nos. 7, 8]

 8

 9            In the May 29, 2019, screening order, I directed the Nevada Attorney General’s Office to

10 take certain action to identify individuals that plaintiff Nicholas Lindsey sued in this action as

11 “doe” defendants. 1 But, on the Nevada Attorney General’s (AG) motion for reconsideration, I

12 vacated that order. 2 In a motion that Lindsey appears to have mailed before receiving my

13 reconsideration order, Lindsey asks the court to compel the AG’s office to comply with that

14 now-vacated May 2019 order. 3 Because that order is no longer in effect, IT IS HEREBY

15 ORDERED that Lindsey’s motion for an order to show cause and compelling discovery

16 [ECF Nos. 7, 8] is DENIED.

17            Dated: December 30, 2019

18                                                            _________________________________
                                                              U.S. District Judge Jennifer Dorsey
19

20

21

22   1
         ECF No. 3.
23   2
         ECF No. 6.
     3
         ECF Nos. 7, 8.
